2:21-cv-00552-BHH   Date Filed 02/23/21   Entry Number 1   Page 1 of 9




                                                     2:21-cv-552-BHH
2:21-cv-00552-BHH   Date Filed 02/23/21   Entry Number 1   Page 2 of 9
2:21-cv-00552-BHH   Date Filed 02/23/21   Entry Number 1   Page 3 of 9
2:21-cv-00552-BHH   Date Filed 02/23/21   Entry Number 1   Page 4 of 9
2:21-cv-00552-BHH   Date Filed 02/23/21   Entry Number 1   Page 5 of 9
2:21-cv-00552-BHH   Date Filed 02/23/21   Entry Number 1   Page 6 of 9
2:21-cv-00552-BHH   Date Filed 02/23/21   Entry Number 1   Page 7 of 9
2:21-cv-00552-BHH   Date Filed 02/23/21   Entry Number 1   Page 8 of 9
2:21-cv-00552-BHH   Date Filed 02/23/21   Entry Number 1   Page 9 of 9
